Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 08/09/2021 ("08-09-21 OA"), the Applicant substantively amended claims 1, 2, 5, 10-12, 14, 16, 17 and 20 and the title on 10/14/2021 ("10-14-21 Response").
Currently, claims 1-20 are pending. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 08-09-21 OA.
Applicant's amendments to claims 5 and 10 have overcome the 35 U.S.C. 112(b) rejection of claims 5 and 10 set forth starting on page 3 under line item number 2 of the 08-09-21 OA.
Applicant's amendments to the independent claims 1, 11 and 16 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 6-20 as being anticipated by Chen set forth starting on page 5 under line item number 3 and the 35 U.S.C. 103 rejection of claim 5 as being unpatentable over Chen set forth starting on page 15 under line item number 4 of the 08-09-21 OA.
Substantively-amended claims 1-20 required further consideration and search. New grounds of rejections are provided below:
Claim Objections
Claim 20 is objected to because of the following informalities:  Please consider replacing "substate" with "substrate".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, independent claim 20 is indefinite, because it is unclear what the scope of a limitation of "bump type" is as the term "type" makes it unclear what "type" was intended to convey.  See Section 2173.05(b).III. of the MPEP. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0126923 A1 to Hu et al. ("Hu").
	Fig. 29 of Hu has been annotated to support the rejections below:


[AltContent: textbox (CT)][AltContent: arrow][AltContent: textbox (w2seed)][AltContent: arrow][AltContent: textbox (w2)][AltContent: arrow][AltContent: textbox (via2)][AltContent: arrow][AltContent: textbox (w1)][AltContent: textbox (via2seed)][AltContent: arrow][AltContent: textbox (via1seed)][AltContent: arrow][AltContent: arrow][AltContent: textbox (w1seed)][AltContent: arrow][AltContent: arrow][AltContent: textbox (via1)]
    PNG
    media_image2.png
    502
    696
    media_image2.png
    Greyscale


	Regarding independent claim 1, Hu teaches a redistribution substrate (see Fig. 29 as annotated above), comprising:
	a dielectric pattern 240a, 240b, 250, 160 (para [0054] - "dielectric portion 240a and dielectric portion 240b"; para [0055] - "The large scaled RDL includes dielectric portion 250, dielectric portion 160..."); and
	a first redistribution pattern via1seed, via1, w1, w1seed in the dielectric pattern 240a, 240b, 250, 160,
	a second redistribution pattern via2seed, via2, w2, w2seed in the dielectric pattern 240a, 240b, 250, 160, 
	wherein the first redistribution pattern via1seed, via1, w1, w1seed includes:
via1, via1seed having a first via seed pattern via1seed and a first via conductive pattern via1 on the first via seed pattern via1; and
		a first wiring part w1, w1seed having a first wiring seed pattern w1seed and a first wiring conductive pattern w1, the first wiring part w1, w1seed being disposed on the first via part via1, via1seed and having a horizontal width that is different from a horizontal width of the first via part via1, via1seed, 
	wherein the first wiring seed pattern w1seed covers a bottom surface and a sidewall surface of the first wiring conductive pattern w1, and
	wherein the first via conductive pattern via1 is directly connected to the first wiring conductive pattern w1,
	wherein the second redistribution pattern via2seed, via2, w2, w2seed includes:
		a second wiring part w2, w2seed having a second wiring seed pattern w2seed and a second wiring conductive pattern w2 on the second seed pattern w2seed, and
	wherein a side surface of the second wiring conductive pattern w2 is not covered by a seed pattern (Fig. 29 as annotated above show that the side surface of w2 is not covered by w2seed.).
	Regarding claim 2, Hu teaches wherein, in a cross-section view, an elevation of the second wiring part w2, w2seed is different than an elevation of the first wiring part w1, w1seed with respect to a bottommost surface of the dielectric pattern 240a, 240b, 250, 160.


Regarding claim 3, Hu teaches a plurality of first wiring parts including the first wiring part w1, w1seed; and
	a plurality of second wiring parts including the second wiring part w2, w2seed, 
	wherein a minimum horizontal width of a narrowest first wiring part w1 of the plurality of first wiring parts is less than a minimum horizontal width of a narrowest second wiring part w2 of the plurality of second wiring parts (see Fig. 29 as annotated above). 
	Regarding claim 4, Hu teaches a minimum interval between a closest pair of first wiring parts of the plurality of first wiring parts is less than a minimum interval between a closest pair of second wiring parts of the plurality of second wiring parts (see Fig. 29 as annotated above).
	Regarding claim 6, Hu teaches a top surface of the second wiring part w2, w2seed extends parallel to a bottom surface of the dielectric pattern 240a, 240b, 250, 160, and
	a top surface of the first wiring part w1, w1seed extends parallel to the bottom surface of the dielectric pattern 240a, 240b, 250, 160. 
	Regarding claim 7, Hu teaches the first redistribution pattern via1seed, via1, w1, w1seed that is electrically connected to the second wiring part w2, w2seed. 
	Regarding claim 8, Hu teaches the dielectric pattern 240a, 240b, 250, 160 that includes a first dielectric layer 240a, 
	the first via part via1, via1seed is in the first dielectric layer 240a, and
	the first dielectric layer 240a includes a photosensitive polymer (para [0022] - "...the dielectric portion 130a is formed of a polymer, which may be a photosensitive 
	Regarding claim 9, Hu teaches a first angle (obtuse angle shown in Fig. 29) between a bottom surface of the first via part via1, via1seed and a sidewall of the first via part via1, via1seed is greater than a second angle (90 degrees) between a bottom surface of the first wiring part w1, w1seed and a sidewall of the first wiring part w1, w1seed.
	Regarding claim 10, Hu teaches the first angle (obtuse angle show in Fig. 29) that falls within the range from about 110[Symbol font/0xB0] to 150[Symbol font/0xB0], and the second angle (90 degrees) that falls within the range from about 85[Symbol font/0xB0] to 95[Symbol font/0xB0].

	Regarding independent claim 11, Hu teaches a redistribution substrate (see Fig. 29 as annotated above), comprising:
	a dielectric pattern 240a, 240b, 250, 160 (para [0054] - "dielectric portion 240a and dielectric portion 240b"; para [0055] - "The large scaled RDL includes dielectric portion 250, dielectric portion 160...");
	a first redistribution pattern via1seed, via1, w1, w1seed in the dielectric pattern 240a, 240b, 250, 160,
	a second redistribution pattern via2seed, via2, w2, w2seed in the dielectric pattern 240a, 240b, 250, 160, 
	wherein the first redistribution pattern via1seed, via1, w1, w1seed includes:
via1, via1seed having a first via seed pattern via1seed and a first via conductive pattern via1 on the first via seed pattern via1, the first via seed pattern via1seed being between the first via conductive pattern via1 and the dielectric pattern 240a, 240b, 250, 160; and
		a first wiring part w1, w1seed disposed on the first via part and connected to the first via part, the first wiring part having a first wiring seed pattern w1seed and a first wiring conductive pattern w1, the first wiring seed pattern w1seed being between the dielectric pattern 240a, 240b, 250, 160 and a sidewall of the first wiring conductive pattern w1,
	wherein the second redistribution pattern via2seed, via2, w2, w2seed includes:
		a second wiring part w2, w2seed having a second wiring seed pattern w2seed and a second wiring conductive pattern w2, and
	wherein a sidewall of the second wiring conductive pattern w2 is in direct physical contact with the dielectric pattern 240a, 240b, 250, 160 (Fig. 29 as annotated above show that the side surface of w2 is not covered by w2seed.), and
	wherein a first angle (obtuse angle) between a bottom surface and a sidewall of the first via part via1, via1seed is greater than a second angle (90 degrees) between a bottom surface and a sidewall of the first wiring part w1, w1seed.
	Regarding claim 15, Hu teaches the first via conductive pattern via1 that is directly connected to the first wiring conductive pattern w1.
	
	Regarding independent claim 16, Hu teaches a semiconductor package, comprising:
via1, via1seed, w1, w1seed in the dielectric pattern 240a, 240b, 250, 160, and a second redistribution pattern via2seed, via2, w2, w2seed in the dielectric pattern 240a, 240b, 250, 160,and
	a semiconductor chip 110 (para [0059] -"semiconductor dies 110 and 120") on the redistribution substrate 230a, 230b, 240a, 240b, 250, 160,
	wherein the first redistribution pattern via1, via1seed, w1, w1seed includes:
		a first via part via1, via1seed having a first via seed pattern via1seed of and a first via conductive pattern via1 on the first via seed pattern via1, via1seed; and
		a first wiring part w1, w1seed having a first wiring seed pattern w1seed and a first wiring conductive pattern w1, the first wiring part w1, w1seed being disposed on the first via part via1, via1seed and having a horizontal width that is different from a horizontal width of the first via part via1, via1seed, 
	wherein the first wiring seed pattern w1seed covers a bottom surface and a sidewall surface of the first wiring conductive pattern w1,
	wherein a first angle (obtuse angle) between a bottom surface and a sidewall of the first via part via1, via1seed is greater than a second angle (90 degrees) between a bottom surface and a sidewall of the first wiring part w1, w1seed, and
	wherein the first wiring conductive pattern w1 is directly connected to the first via conductive pattern via1,
	wherein the second redistribution pattern via2seed, via2, w2, w2seed includes:
w2, w2seed having a second wiring seed pattern w2seed and a second wiring conductive pattern w2 on the second seed pattern w2seed, and
	wherein a side surface of the second wiring conductive pattern w2 is not covered by a seed pattern (Fig. 29 as annotated above show that the side surface of w2 is not covered by w2seed.).
	Regarding claim 17, Hu teaches the redistribution substrate the second wiring part w2, w2seed that extends parallel to a bottom surface of the dielectric pattern 240a, 240b, 250, 160. 
	Regarding claim 18, Hu teaches a plurality of first wiring parts including the first wiring part w1, w1seed; and
	a plurality of second wiring parts that include the second wiring part w2, w2seed, 
	wherein a minimum horizontal width of a narrowest first wiring part w1 of the plurality of first wiring parts is less than a minimum horizontal width of a narrowest second wiring part w2 of the plurality of second wiring parts (see Fig. 29 as annotated above). 
	Regarding claim 19, Hu teaches the first wiring part w1, w1seed that is on the first via part via1, via1seed and has a width different from a width of the first via part via1, via1seed. 
	Regarding claim 20, Hu teaches a connection terminal CT (see also Fig. 5; para [0017] - "a plurality of die connectors 114") disposed between the redistribution substrate 230a, 230b, 240a, 240b, 250, 160 and the semiconductor chip 110 and electrically connected to the redistribution substrate 230a, 230b, 240a, 240b, 250, 160 and the semiconductor chip 110, 
CT includes one or more of solder or bump type connections (Fig. 29 shows a bump type die connectors CT; see also Fig. 5 showing die connectors 114.), and
	wherein the dielectric pattern 240a, 240b, 250, 160 that includes polybenzoxazole or benzocyclobutene based polymer (para [0022] - "...the dielectric portion 130a is formed of a polymer, which may be a photosensitive material such as a PBO, polyimide, benzocyclobutene (BCB), or the like..."; para [0030]  - "Materials used and the process of forming the additional RDL may be the same as the process of forming RDL 130 illustrated in FIGS. 6 through 9.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding claim 5, Hu does not specify widths, so Hu does not teach the minimum horizontal width of each of the first wiring parts ranges from about 0.1 µm to 5 µm, and
the minimum interval between the closest pair of second wiring parts ranges from about 0.1 µm to 5 µm. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative 
Since the only difference between the claimed redistribution substrate and the redistribution substrate taught by Hu is a relative dimension of "the minimum horizontal width of each of the first wiring parts ranges from about 0.1 µm to 5 µm, and the minimum interval between the closest pair of second wiring parts ranges from about 0.1 µm to 5 µm," the Court would be more likely than not hold that the claimed redistribution substrate is not patentably distinct from the redistribution substrate taught by Hu.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the redistribution substrate such that "the minimum horizontal width of each of the first wiring parts ranges from about 0.1 µm to 5 µm, and the minimum interval between the closest pair of second wiring parts ranges from about 0.1 µm to 5 µm" with a reasonable expectation of providing a driving circuit that is in the nanometer scale as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 is objected to, but would be allowable if (i) its base claim 11 is amended to include all of the limitations of claim 12 or (ii) claim 12 is rewritten in independent form to include all of the limitations of its base claim 11.
Claims 13 and 14 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        21 October 2021